It appears that pursuant to the issuance of a search warrant jamaica ginger and pop bottles were found in a store belonging to the accused. Testimony was offered by the State to prove that jamaica ginger was capable of being used for beverage purposes, the witnesses not being qualified nor the testimony confined to the particular ginger found.
The jury of the trial court found Hoyo guilty and the judgment rendered was affirmed by the Appeals.
Hoyo in the Supreme Court contends:
1. That the use of pop bottles as evidence violated the constitution by causing him to testify against himself in a criminal action.
2. That the evidence offered by the State did not warrant a conviction.